Citation Nr: 0023179	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-27 404	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
muscle and nerve damage to the veteran's face and neck.

2.  Entitlement to Department of Veterans Affairs 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for disabilities resulting from medications prescribed 
for treatment of an ulcer, including confusion, loss of 
appetite, dry eyes, headaches, a pounding/irregular 
heartbeat, breast pain and bruising.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  By rating action dated in March 1994, the 
Department of Veterans Affairs (VA) denied entitlement to 
service connection for muscle and nerve damage to the 
veteran's face and neck.  He was duly notified of the 
decision and did not submit an appeal.  He later submitted 
additional information for the purpose of reopening his claim 
and in a June 1995 rating action the regional office held 
that the additional information was not new and material and 
was insufficient to reopen the claim.  The veteran appealed 
from that decision.  In the June 1995 rating action, the 
regional office also denied VA compensation under 38 U.S.C.A. 
§ 1151 for disabilities resulting from medications prescribed 
for treatment of an ulcer including confusion, loss of 
appetite, dry eyes, headaches, a heart condition, breast pain 
and bruising.  The veteran appealed from that decision.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the question of 
entitlement to VA compensation for disabilities under 
38 U.S.C.A. § 1151 has been obtained by the regional office.

2.  By rating action dated in March 1994, the regional office 
denied entitlement to service connection for muscle and nerve 
damage to the veteran's face and neck.  He was duly notified 
of this decision and did not submit an appeal; in June 1995, 
the regional office declined to reopen the veteran's claim on 
the basis that he submitted new and material evidence.

3.  The evidence that has been received since the March 1994 
rating action is new and is material to the veteran's claim.

4.  The veteran received VA outpatient treatment in 1994 for 
treatment of duodenal ulcer disease.

5.  There is no medical evidence establishing that the 
veteran sustained additional disability as a result of the 
1994 VA treatment including confusion, a loss of appetite, 
dry eyes, headaches, a heart condition, breast pain or 
bruising.


CONCLUSIONS OF LAW

1.  The March 1994 rating action denying entitlement to 
service connection for muscle and nerve damage to the 
veteran's face and neck is final; however, new and material 
evidence has been presented to reopen the claim.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (1999).

2.  The veteran has submitted a well-grounded claim for 
entitlement to service connection for muscle and nerve damage 
to his face and neck.  38 U.S.C.A. § 5107(a).

3.  VA disability compensation under 38 U.S.C.A. § 1151 for 
disabilities resulting from VA medical treatment in 1994 
including confusion, loss of appetite, dry eyes, headaches, a 
heart condition, breast pain and bruising is not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim for VA 
disability compensation under 38 U.S.C.A. § 1151 to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
facts regarding that claim have been properly developed.  As 
will be discussed below, the Board also finds that the 
veteran has submitted a well-grounded claim for service 
connection for muscle and nerve damage to the face and neck.  
The Board believes that further action by the regional office 
is necessary with regard to that claim as will be indicated 
in the remand portion of this decision.

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Muscle and Nerve Damage to the Veteran's Face and Neck.

By rating action dated in March 1994, the regional office 
denied entitlement to service connection for muscle and nerve 
damage to the veteran's face and neck.  He was duly notified 
of that decision and did not submit an appeal.  He later 
submitted additional information for the purpose of reopening 
his claim and in June 1995 the regional office held that the 
additional information was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
that decision.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the United States Court of Appeals for the 
Federal Circuit modified the standard for finding whether 
recently submitted evidence is new and material.  Hodge v. 
West, 155 F.3d, 1356 (1998).  That case removed the standard 
that required that the new evidence raise a reasonable 
possibility that the new evidence would change the outcome of 
the matter.

The evidence of record at the time of the March 1994 rating 
action included the veteran's service medical records which 
reflect that when he was examined for separation from service 
in October 1945 it was indicated that he had had a paralysis 
on the side of his head in March 1942 and had received 
medical treatment for the condition.  On the physical 
examination, it was indicated that there were no 
musculoskeletal defects.

The veteran's initial claim for VA disability benefits was 
submitted in November 1945.  He referred to an eye condition 
and paralysis of the left side of his head in February 1942.  
He indicated that he had not been hospitalized for the latter 
condition.

By rating action dated in December 1945 service connection 
was granted for an eye condition and hemorrhoids.  The 
veteran's claim for service connection for a head condition 
was not adjudicated.

The veteran was hospitalized by the VA in June 1950 and 
September 1950 for gastrointestinal problems.  In March 1980, 
he submitted a claim for disability pension benefits and he 
was awarded such benefits in April 1980 based on being over 
age 65.

In July 1993, the veteran submitted a claim for service 
connection for muscle and nerve damage to his face and neck 
which he indicated occurred as a result of an explosion 
during active duty in 1943.

The veteran later provided an excerpt from a publication 
regarding his bomber group indicating that in May (no year 
given) while a bomber was being loaded with bombs the bombs 
detonated and that a number of men were killed and injured.  
Several of the casualties were listed but the veteran's name 
was not included among the listed casualties.

The evidence that has been added to the record since the 
March 1994 rating action includes an August 1994 statement by 
a former service associate of the veteran indicating that the 
veteran had been in the area of a bomb explosion in 1943 in 
England.  The veteran had been assigned to the welding shop 
when one of the planes exploded.  The acquaintance stated 
that he was also a member of the welding shop but was not at 
the shop at the time.

There was also submitted in August 1994 a statement by a 
former serviceman indicating that the veteran had been on 
orders from him to work at the welding shop near where an 
explosion occurred in May 1943 that involved four bombers and 
killed and wounded quite a few individuals.  He stated that 
one of his men, the veteran, had been wounded in the 
incident.

There was also submitted a December 1994 statement by 
Vladislav Zayas, M.D., indicating that he was writing the 
letter at the veteran's request.  He stated that it was his 
opinion that within a reasonable degree of medical certainty 
and probability that the veteran's complaints were associated 
with the injury sustained during World War II.  He stated 
that currently there were no signs of cervical radiculopathy.

The veteran was provided a general medical examination by the 
VA in May 1997.  He expressed various complaints including 
chest pain and gastrointestinal problems.  On physical 
examination, the head, face and neck were reported to be 
negative.  The diagnoses did not include a face or neck 
disability.

In the Board's opinion, the additional evidence submitted 
since the March 1994 rating action bears directly on the 
question of entitlement to service connection for muscle and 
nerve damage to the veteran's face and neck.  The evidence is 
considered to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence sufficient to reopen his claim for service 
connection for muscle and nerve damage to the face and neck.

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, 
12 Vet. App. 209 (1999).  In this regard, the veteran has 
submitted statements indicating that he sustained injuries to 
his face and neck as a result of an explosion during service 
and he has also provided statements from former service 
associates regarding the explosion, one of whom indicated 
that the veteran had been injured in the explosion.  He also 
provided a recent statement by a private physician linking 
his current complaints to an injury sustained during service.  
The Board accordingly finds that the veteran's claim for 
service connection for muscle and nerve damage to the face 
and neck is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on after September 1, 1989.  That is, 
the Board finds that he has presented a claim that is 
plausible.  Because the regional office has not had a chance 
to consider the reopened claim on its merits and there are 
elements of the duty to assist which must be satisfied, the 
claim must be returned to the regional office before a final 
resolution can be obtained.

II.  The Claim for Entitlement to VA Compensation under 
38 U.S.C.A. § 1151 for Disabilities Resulting from 
Medications Prescribed for Treatment of an Ulcer Including 
Confusion, Loss of Appetite, Dry Eyes, Headaches, a Heart 
Condition, Breast Pain and Bruising.

The record reflects that in February 1995 the veteran 
submitted a claim for VA compensation under 38 U.S.C.A. 
§ 1151 based on additional disabilities resulting from VA 
medications prescribed for an ulcer problem.  He stated that 
he had been prescribed Cimetidine by a VA physician after he 
had mentioned his previous ill effects from that medication.  
The veteran asserted that he should have been prescribed 
Tagamet according to another physician.  He stated that the 
erroneous prescription had caused him permanent problems 
including confusion, loss of appetite and dry eyes.

VA outpatient treatment records reflect that when the veteran 
was seen in February 1993, he complained of dyspepsia, 
especially at night, and was started on Tagamet and given an 
antireflux sheet.  When seen in October 1993, the veteran was 
no longer taking Tagamet and denied any heartburn.

According to an April 13, 1994 VA outpatient record, the 
veteran had stopped taking his previous medication since he 
had felt tired, weak and strange.  He was currently taking 
Tagamet, 400 milligrams, twice a day for increased heartburn 
and reflux.  It was indicated that an upper gastrointestinal 
X-ray series in August 1992 had shown a large hiatal hernia 
with a tortuous, shortened distal esophagus and had otherwise 
been negative.  The examiner spoke with the veteran who 
claimed no further heartburn or reflux and indicated that he 
felt great.  The assessment was dyspepsia.  He was to 
discontinue the Tagamet.

The veteran was again seen in May 1994 and indicated that he 
had felt strange taking Tagamet so he had stopped taking that 
medication.  He was currently beginning to feel better 
without heartburn or reflux.  When the veteran was seen on 
August 31, 1994, it was indicated that he had been taking 
Tagamet for one year and it had been making him confused and 
causing palpitations and trouble with his eyes.  He also felt 
weak and tired.  He had stopped taking Tagamet three months 
previously.  He currently complained of an epigastric burning 
sensation and bloatedness.  He stated that he had become 
confused and had experienced palpitations and fatigue while 
taking Cimetidine but had stopped that medication three 
months previously.  On physical examination, he was alert, 
the abdomen was soft and nontender and there were positive 
bowel sounds.  The diagnostic impressions were dyspepsia and 
hyperacidity.

The veteran was afforded a VA gastrointestinal examination in 
September 1994.  It was noted that he had a history of 
duodenal ulcers, a hiatal hernia and prosthetic hypertrophy.  
His subjective complaint was periodic lower abdominal pain.  
On examination, his abdomen was nontender and there was no 
hepatosplenomegaly noted.  There were positive bowel sounds.  
There was no evidence of any rectal bleeding and guaiac test 
was negative.  There was no evidence of any swelling, 
incontinence or diarrhea.  There was no clinical evidence of 
any dehydration or malnutrition.  His urinalysis was within 
normal limits.  A complete blood count showed a hemoglobin of 
12.5 and his liver function test was within normal limits.  
The diagnoses were history of duodenal ulcer, hiatal hernia 
and prosthetic hypertrophy.

The veteran was again afforded a VA gastrointestinal 
examination in November 1996.  His main problem was cancer of 
the prostate for which he was taking Lupron.  He reported 
occasional bleeding from hemorrhoids.  On physical 
examination there were no obvious external hemorrhoids.  
There were no internal masses.  The prostate was not palpable 
and occult blood was negative.  The diagnosis was history of 
hemorrhoids.  The examiner stated that the physical 
examination was relatively negative.

On the VA general medical examination in May 1997, various 
findings were recorded.  The impressions included carcinoma 
of the prostate, controlled with Lupron, B12 deficiency, mild 
hypertension, small external hemorrhoidal skin tags and mild 
gastroesophageal reflux.

The veteran was afforded a VA eye examination in June 1999.  
Various findings were recorded.  The diagnoses included dry 
eyes.  The examiner recommended that the veteran obtain some 
artificial tears for lubrication that should alleviate his 
symptoms.

VA outpatient treatment records reflect that the veteran was 
observed and treated on various occasions in 1999 for various 
conditions including hypertension, vitamin B12 deficiency, 
urinary obstructive voiding symptoms, prostate cancer, 
gastroesophageal reflux and hiatal hernia, a history of metal 
injury to the left eye and depressed mood.

38 U.S.C.A. § 1151 provides that where a veteran suffers an 
injury or aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  The applicable 
regulation provides that, in determining whether additional 
disability resulted from a disease or injury or an 
aggravation of any existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c).

In the case of Boeck v. Brown, 6 Vet. App. 14 (1993), the 
United States Court of Appeals for Veterans Claims indicated 
that the veteran needed to provide medical evidence in 
support of his assertion that he had sustained additional 
disability as a result of treatment by the VA.

At the time the veteran filed his claim for compensation 
under § 1151, there was no requirement that the increased 
disability be caused by fault on the part of VA. 
Subsequently, § 1151 was amended to include a requirement of 
fault for claims filed on or after October 1, 1997.  See VA 
O.G.C. Prec. No. 40-97 (December 31, 1997).  As this claim 
was filed prior to that change, however, the version of the 
law that did not require a finding of fault on the part of VA 
is for application in this case.  The veteran is not required 
to show negligence, error in judgment or other fault in the 
medical treatment furnished by VA to the veteran in 1994.  
See Brown v. Gardner, 115 S.Ct. 552 (1994), 

In this case, as noted previously, the record reflects that 
the veteran was observed and treated on several occasions in 
1994 for gastrointestinal problems.  He has maintained that 
the VA improperly prescribed Cimetidine after he had 
mentioned previous ill effects from that medication.  He has 
asserted that he should have been prescribed Tagamet 
according to a treating physician.  However, the VA 
outpatient treatment records and VA gastrointestinal 
examinations do not reflect that the veteran sustained any 
additional disability as the result of the medication or 
other treatment received from the VA for his gastrointestinal 
problems.  The veteran has submitted no medical opinion that 
confirms or otherwise supports his contention that the 
medication prescribed by the VA for treatment of his 
gastrointestinal disorder has resulted in any additional 
disability.  The Board would point out that the veteran is 
not qualified to offer an opinion on diagnosis or etiology of 
a disorder, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). 

In view of the aforementioned matters, the Board concludes 
that the evidence is insufficient to establish that the 
veteran sustained additional disability as a result of the VA 
medical treatment during 1994.  Accordingly, under the 
circumstances, it follows that he is not entitled to VA 
disability compensation for additional disability under the 
provisions of 38 U.S.C.A. § 1151.

The Board has carefully reviewed the entire record in this 
case with regard to the veteran's claim for VA disability 
compensation under 38 U.S.C.A. § 1151; however, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material issue regarding that 
matter.  38 U.S.C.A. § 5107.




ORDER

New and material evidence has been presented to warrant 
reopening of the claim for service connection for muscle and 
nerve damage to the veteran's face and neck.  The veteran's 
claim for service connection for muscle and nerve damage to 
the face and neck is well grounded.  The appeal is granted to 
this extent.

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
disabilities resulting from medications prescribed for 
treatment of an ulcer including confusion, loss of appetite, 
dry eyes, headaches, a heart condition, breast pain and 
bruising is not established.  To this extent, the appeal is 
denied.


REMAND

In view of the Board's decision holding that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for muscle and nerve damage 
to the veteran's face and neck and that the reopened claim is 
well grounded, that issue must be reviewed by the regional 
office on a de novo basis.  The Board also believes that 
additional medical information would be desirable regarding 
that issue and the case is REMANDED to the regional office 
for the following action:

1.  The veteran should be afforded 
special orthopedic and neurological 
examinations in order to determine the 
nature and extent of any current 
disability involving his face and neck.  
All indicated special studies should be 
conducted.  To the extent possible, the 
examiners should express opinions as to 
whether any current face or neck 
disability is related to the inservice 
explosion in 1943.  The claims file is to 
be made available to the examiners for 
review prior to conducting the 
examination.

2.  The veteran's claim should then be 
reviewed by the regional office on a de 
novo basis.  If the denial is continued, 
he and his representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted regarding the remaining issue 
on appeal pending completion of the requested action.




		
D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals


